


110 HR 1857 IH: Local Control of Education Act of

U.S. House of Representatives
2007-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1857
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2007
			Mr. Culberson (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Garrett of New Jersey,
			 Mr. Hoekstra, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To restore State sovereignty over public elementary and
		  secondary education.
	
	
		1.Short titleThis Act may be cited as the
			 Local Control of Education Act of
			 2007.
		2.FindingThe Congress finds that the creation,
			 funding, support, maintenance, operation, and all other aspects of elementary
			 and secondary education are residual core sovereign functions reserved to the
			 control of the States under the United States Constitution, as expressed in the
			 Tenth Amendment.
		3.Rule of
			 constructionThis Act shall be
			 liberally construed and shall be vigorously and promptly enforced so as to
			 ensure the preservation of the States’ core sovereign authority over all
			 aspects of elementary and secondary education under the United States
			 Constitution, as expressed in the Tenth Amendment.
		4.Restoration of
			 State sovereignty with respect to certain Federal education funds
			(a)Funding to
			 States
				(1)In
			 generalWith respect to any program under which Federal funds may
			 be provided to a State under the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.), unless the legislature of the State has by law
			 expressly and specifically authorized operation of the program and, in doing
			 so, has waived the State’s rights and authorities to act inconsistently with
			 any requirement that might be imposed by the Federal Government as a condition
			 of receiving Federal funds under the program—
					(A)the Secretary of
			 Education may not provide any funds to the State pursuant to the
			 program;
					(B)no officer,
			 employee, or other authority of the Federal Government shall enforce against an
			 authority of the State, nor shall any authority of the State have any
			 obligation to obey, any requirement of the program; and
					(C)the program shall
			 not operate within the State.
					(2)Term of
			 authorizationIf a State enacts (and does not repeal or otherwise
			 terminate) a law authorizing operation of an education program described in
			 paragraph (1), such authorization shall have effect for purposes of paragraph
			 (1) until the later of—
					(A)the end of the
			 5-year period beginning on the date of the enactment of the law; or
					(B)the end of any
			 regular legislative session of the State that begins during the last year of
			 such 5-year period and is ongoing at the end of such period.
					(b)Funding to local
			 governmental entitiesWith respect to any program under which
			 Federal funds may be provided to a local governmental entity (including any
			 local educational agency, public kindergarten, public elementary school, or
			 public secondary school) under the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.), the Secretary of Education may not provide any
			 funds to the local governmental entity under such program unless the chief law
			 enforcement officer of the State involved certifies that participation by the
			 entity in the program is consistent with any applicable requirements under the
			 law of the State.
			(c)DefinitionsFor
			 purposes of this section:
				(1)The term
			 authority of a State includes any officer or employee of the State
			 and any local government authority of the State.
				(2)The terms
			 elementary school, local educational agency, and
			 secondary school have the meanings given to those terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(d)Effective
			 dateThis section applies in each State beginning at the end of
			 the first regular session of the legislature of that State that begins after
			 the date of the enactment of this Act and shall continue to apply in subsequent
			 years until otherwise provided by law.
			
